_.__
AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                             FILED

                                         UNITED STATES DISTRICT Cou T CLERK, U.S. DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                                    SO       HERN DISTRICT OF CALIFORNIA
                                                                                                                BY                           DEPUTY
               UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                    v.                                        (For Offenses Committed On or After November 1, 1987)
            LUZ MARIA VAZQUEZ-GARCIA (1)
                                                                                 Case Number:         18CR5307-BAS

                                                                              MICHAEL BURKE
                                                                              Defendant's Attorney
REGISTRATION NO.                    81016298
 0 -
THE DEFENDANT:
 IZl   pleaded guilty to count(s)             ONE (1) OF THE INFORMATION.
 O     was found guilty on count(s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section I Nature of Offense                                                                Count
       18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry                                        1
       Documents




     The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 0     The defendant has been found not guilty on count(s)

 0     Count(s)                                                                     dismissed on the motion of the United States.

 IZl    Assessment: $100.00 REMITTED.


        JVTA Assessment*: $
 0
        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZl No fine                     0 Forfeiture pursuant to order filed                                                        , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              JAM JARY 14. 2019
                                                                              Date of Imposition of Sentenc



                                                                              HON. C         THIA BASHA T
                                                                              UNITED STATES DISTRICT JUDGE



                                                                                                                                 18CR5307-BAS
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case
DEFENDANT:                LUZ MARIA VAZQUEZ-GARCIA (1)                                             Judgment - Page 2 of 2
CASE NUMBER:              18CR5307-BAS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR5307-BAS
